DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 16-20 have been canceled.

Election/Restrictions
Applicant’s election of Species C, collectively directed to claims 1, 4-15 and 21-23 in the reply filed on July 11, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claims 2 and 3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 
The Restriction portion of the Requirement for Restriction dated March 21, 2022 has been overcome since applicant has canceled claims 16-20 and also in view of the amendments to the claims.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “described”, etc.  
The abstract of the disclosure is objected to because in contains implied phraseology, specifically “described” in line 2 thereof.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-15 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. US 2019/0047004 A1.
With respect to claim 1, Anderson et al. US 2019/0047004 A1 disclose a centrifugal spreader (Figs. 1, 2B, 4, 11; Para. [0031] regarding a spreader with rotating discs) comprising: 
a storage container (hopper 28 of storage vehicle 24, Fig. 1) having a discharge end (at exit orifice 26); 
a conveyor (conveyor 12, Fig. 1, conveyor or dispensing device 12, Para. [0046]) to transport particulate material (particulate material, Para. [0038], line 3) from the storage container (hopper 28 of storage vehicle 24) to a material divider (at drop box 30); 
the material divider (at drop box 30) mounted below (as shown in Fig. 1) the discharge end (at exit orifice 26), positioned to receive material (particulate material, Para. [0038]) therein as shown in Fig. 1) and having a plurality of outlet orifices (funnel unit second ends 36); 
a spinner (at first rotating disc 18, second rotating disc 20) mounted below (as shown in Fig. 1) the material divider (at drop box 30), and positioned to receive material (particulate material, Para. [0038] therein (as shown in Fig. 1); 
the spinner (at first rotating disc 18, second rotating disc 20) having a plurality of centrifugal disks (first rotating disc 18, second rotating disc 20); 
each with throwing vanes (blades 22) thereon (as shown in Fig. 1); and 
positioned below (as shown in Fig. 1) each the outlet orifice (funnel unit second ends 36);
the material divider (at drop box 30) having a plurality of internal moving parts (deflecting vanes 42); 
wherein the plurality of internal moving parts (deflecting vanes 42) are configured to move together (as shown in Fig. 4) and are linked by moveable linkages (at guide units 110, Fig. 11 ); 
the plurality of internal moving parts (deflecting vanes 42, Fig. 1) are moveably connected to a plurality of actuators (actuators 48, Fig. 4); 
the plurality of actuators (actuators 48) are mounted to the material divider (at drop box 30); 
wherein the internal moving parts (deflecting vanes 42, Fig. 1) are configured to selectively direct (the position of each of the deflecting vanes may be independently controlled by separate actuators, Para. [0054], each deflecting vane 42 ... deflector valve 42, Para. [0036] material (particulate material, Para. [00441) to: 
a first disk (first rotating disc 18) of the plurality of centrifugal disks (first rotating disc 18, second rotating disc 20); 
a second disk (second rotating disc 20) of the plurality of centrifugal disks (first rotating disc 18, second rotating disc 20); or both the first disk (first rotating disc 18) and the second disk (second rotating disc 20). 
Regarding Claim 4, Anderson et al. US 2019/0047004 A1 disclose that the internal moving parts (deflecting vanes 42, Fig. 1) are configured to direct material (particulate material, Para. [0035] evenly (substantially equal amounts of material, Para. [0032], evenly distribute material, Para. [0001] to both centrifugal disks (first rotating disc 18, second rotating disc 20).
Regarding Claim 5, Anderson et al. US 2019/0047004 A1 disclose that the internal moving parts (deflecting vanes 42, Fig. 1) include a center material flow diverter (Fig. 2B showing center deflecting vanes 42) rotatable about hinge axis (axis 46, Fig. 4), a 
Right-hand material flow diverter (Fig. 2B showing a right deflecting vane 42) rotatable about a hinge axis (axis 46, Fig. 4) and a left-hand material flow diverter (Fig. 2B showing a left deflecting vane 42) rotatable about hinge axis (axis 46, Fig. 4) are driven by a hydraulic cylinder (Fig. 4 showing actuators 48 being cylinders; actuator 48 utilizes hydraulics, Para. [0037].
Regarding Claim 6, Anderson et al. US 2019/0047004 A1 disclose a centrifugal spreader (Figs. 1, 2B, 4; Para. [0031] regarding a spreader with rotating discs) comprising: 
a storage container (hopper 28 of storage vehicle 24, Fig. 1) having a discharge end (at exit orifice 26); 
a material divider (at drop box 30) mounted below (as shown in Fig. 1) the discharge end (at exit orifice 26) and positioned to receive material (particulate material, Para. [0038] therein (as shown in Fig. 1); 
means for conveying material (conveyor 12, Fig. 1, conveyor or dispensing device 12, Para. [0046]) from the storage container (hopper 28 of storage vehicle 24) to the material divider (at drop box 30); 
the material divider (at drop box 30) having a plurality of outlet orifices (funnel unit second ends 36); 
a plurality of centrifugal disk(s) (first rotating disc 18, second rotating disc 20) each positioned below (as shown in Fig. 1) one of the plurality of outlet orifices (funnel unit second ends 36); and 
a flow adjuster (deflecting vanes 42) configured for adjusting flow of material (particulate material, Para. [0038]) through the material divider (at drop box 30) in a variable manner (the position of each of the deflecting vanes may be independently controlled by separate actuators, Para. [0054], each deflecting vane 42 ... deflector valve 42, Para. [0036]) to the plurality of outlet orifices (funnel unit second ends 36). 
Regarding Claim 7, Anderson et al. US 2019/0047004 A1 disclose that the flow adjuster (deflecting vanes 42, Fig. 1) is internally movable (as shown in Fig. 4) within the material divider (at drop box 30) and is driven by a force transmission device (at actuators 48).
Regarding Claim 8, Anderson et al. US 2019/0047004 A1 disclose that the force transmission device (at actuators 48, Fig. 4) is a hydraulic cylinder (Fig. 4 showing actuators 48 being cylinders; actuator 48 utilizes hydraulics, Para. [0037]) and the flow adjuster (deflecting vanes 42, Fig. 1) includes a center material flow diverter (Fig. 2B showing center deflecting vanes 42) rotatable about hinge axis (axis 46, Fig. 4), a right-hand material flow diverter (Fig. 2B showing a right deflecting vane 42) rotatable about hinge axis (axis 46, Fig. 4) and a left-hand material flow diverter (Fig. 2B showing a left deflecting vane 42) rotatable about hinge axis (axis 46, Fig. 4). 
Regarding Claim 9, Anderson et al. US 2019/0047004 A1 disclose that the force transmission device (at actuators 48, Fig. 4) is an electric actuator (at least one actuator 48 is an electronic stepper motor ... actuator 48 utilizes ... electro-mechanical devices, Para. [0037]).
Regarding Claim 10, Anderson et al. US 2019/0047004 A1 discloses that the force transmission device (at actuators 48, Fig. 4) is a pneumatic cylinder (Fig. 4 showing actuators 48 being cylinders; actuator 48 utilizes ... pneumatics, Para. [0037]). 
Regarding Claim 11, Anderson et al. US 2019/0047004 A1 disclose the that the force transmission device (at actuators 48, Fig. 4, an actuator 48 is associated with each deflecting vane 42, Para. [0037], a position of ... a corresponding pair of deflecting vanes in order to obtain the required pattern, Para. [0008]) is responsive to processor input (spreader includes a controller 86, such as a ... microprocessor-based controller, Para. [0047), the controller calculates a required pattern and density, Para. [0008]) and sensor feedback (controller 86 receives an input signal from a GPS receiver 88, Para. [0048], a Global Positioning System (GPS) receiver for necessarily sensing ... providing an output signal ... controller calculates a required pattern and density.
Regarding Claim 12, Anderson et al. US 2019/0047004 A1 disclose that the force transmission device (at actuators 48, Fig. 4) is manually adjusted (Fig. 4 showing adjusting an angle of connection between actuators 48 and deflecting vanes 42 by changing attachment to openings 40; a plurality of matched receiving openings 40 ... utilized for ... each deflecting vane 42, Para. [0036], manually-operated adjustments, Para. [0037]. 
Regarding Claim 13, Anderson et al. US 2019/0047004 A1 disclose that a spread pattern (scatter patterns, Para. [0037] is controlled (spreader includes a controller 86, Para. [0047], the controller calculates a required pattern ... corresponding pair of deflecting vanes in order to necessarily obtain the required pattern by a control system (controller 86, Fig. 1, controller 86, such as a ... microprocessor-based controller, Para. [0047] based on an application rate (required rate of application of the spreadable material is calculated and stored, controller 86 adjusts the rate of material flow, Para. [0047] according to a prescription map (in the form of an electronic map, which is a representation of the area on which material is to be spread, Para. [0047]), and field boundaries (non-uniform material application patterns, Para. [0037], a non-uniform scatter pattern ... while traveling along portions of an irregularly shaped field, Para. [0055]). 
Regarding Claim 14, Anderson et al. US 2019/0047004 A1 disclose that the control system (controller 86, Fig. 1) adjusts (controller 86 adjusts ... in order to optimize the scattered pattern of material, Para. [0047]) the spread pattern (scatter patterns, Para. [0037]) based on contactless detection (controller 86 receives an input signal from a GPS receiver 88 which provides information as to at least the position of the vehicle, and optionally also the direction and speed of the vehicle, Para. [0048], a Global Positioning System (GPS) receiver for sensing ... providing an output signal ... controller necessarily calculates a required pattern and density) of particulate material (particulate material, Para. [0038]) distributed on a disk spreader (at first rotating disc 18, second rotating disc 20).
Regarding Claim 15, Anderson et al. US 2019/0047004 A1 disclose that a contactless detection (controller 86 receives an input signal from a GPS receiver 88 which provides information as to at least the position of the vehicle, and optionally also the direction and speed of the vehicle, Para. [0048], a Global Positioning System (GPS) receiver for sensing ... providing an output signal ... controller necessarily calculates a required pattern and density) of particulate material (particulate material, Para. [0038]) distributed is evaluated by the control system (controller 86, Fig. 1) in which a distribution parameter of one of: a heading (the direction ... of the vehicle, Para. [0048]), an airspeed, a deployed material distribution shape and density of deployed material distribution shape can be determined (controller 86 receives an input signal from a GPS receiver 88 which provides information as to ... the direction, Para. [0048]); and the flow adjuster (deflecting vanes 42) includes a center material flow diverter (Fig. 2B showing center deflecting vanes 42) rotatable about hinge axis (axis 46, Fig. 4), a right-hand material flow diverter (Fig. 2B showing a right deflecting vane 42) rotatable about hinge axis (axis 46, Fig. 4) and a left-hand material flow diverter (Fig. 2B showing a left deflecting vane 42) rotatable about hinge axis (axis 46, Fig. 4). 
With respect to claim 21, Anderson et al. US 2019/0047004 A1 disclose a centrifugal spreader (Figs. 1, 2B, 4, 11; Para. [0031] regarding a spreader with rotating discs) comprising:
a container (hopper 28 of storage vehicle 24, Fig. 1) having a discharge end (at exit orifice 26);
a material divider (at drop box 30) disposed below (as shown in Figure 1) the discharge end (at exit orifice 26) and positioned to receive material (particulate material, Para. [0038]) therein as shown in Fig. 1) therein;
a material transporter (conveyor 12, Fig. 1, conveyor or dispensing device 12, Para. [0046]) between the container (hopper 28 of storage vehicle 24) and the material divider (at drop box 30);
the material divider (at drop box 30) having a plurality of outlets (funnel unit second ends 36);
a plurality of centrifugal disks (first rotating disc 18, second rotating disc 20) each positioned below one of the plurality of outlets (funnel unit second ends 36); and each of the plurality of centrifugal disks (first rotating disc 18, second rotating disc 20) having a plurality of throwing vanes (blades 22) thereon (as shown in Figure 1); and
a flow adjuster (deflecting vanes 42) configured for adjusting a flow characteristic of material (particulate material, Para. [0038]) through the material divider (at drop box 30) in a variable manner (the position of each of the deflecting vanes may be independently controlled by separate actuators, Para. [0054], each deflecting vane 42 ... deflector valve 42, Para. [0036]) to the plurality of outlets (funnel unit second ends 36).
Regarding claim 22, the material transporter (conveyor 12, Fig. 1, conveyor or dispensing device 12, Para. [0046]) is an elongated transporter (conveyor 12, Fig. 1, conveyor or dispensing device 12, Para. [0046]) with an input region (unnumbered) and an output region (unnumbered).
As to claim 23, the elongated transporter (conveyor 12, Fig. 1, conveyor or dispensing device 12, Para. [0046]) is a conveyor (conveyor 12, Fig. 1, conveyor or dispensing device 12, Para. [0046]).



Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application. 
When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anderson et al. US 2020/0360950 A1 disclose a spreader.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993. The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



July 30, 2022